                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


JEFFREY EDWARD PLEASANT,

               Plaintiff,

v.                                                           Case No. 1:18-cv-544

                                                             Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                             OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied his application for disability insurance benefits (DIB).

               Plaintiff alleged a disability onset date of June 30, 2014. PageID.245. Plaintiff

identified his disabling conditions as degenerative joint disease and arthritis in the back,

degenerative arthritis in both knees, Meniere’s Disease, vertigo with tinnitus, 70% hearing loss in

right ear, manic bi-polar disorder, and cluster headaches. PageID.249. Prior to applying for DIB,

plaintiff completed high school and had past employment as a cashier, salesperson and

construction worker.        PageID.54.   An administrative law judge (ALJ) reviewed plaintiff’s

application de novo and entered a written decision denying benefits on January 30, 2018.

PageID.45-55. This decision, which was later approved by the Appeals Council, has become the

final decision of the Commissioner and is now before the Court for review.




                                                  1
               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923




                                                 2
(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               Plaintiff’s application for disability benefits failed at the fourth step of the

evaluation. At the first step, the ALJ found that plaintiff had not engaged in substantial gainful

activity from his alleged onset date of June 30, 2014, and that he meets the insured status

requirements of the Social Security Act through December 31, 2020. PageID.47. At the second

                                                 3
step, the ALJ found that plaintiff had severe impairments of: mild to moderate degenerative disc

disease in cervical spine most pronounced at C2-3 and C5-6 with small anterior and posterior

vertebral body osteophytes and mild dextroscoliosis curvature of the mid cervical spine as well as

levoscoliosis curvature of the lower cervical and upper thoracic spine; levoscoliosis at L3 and mild

multilevel degenerative changes most significant at L3-4, L4-5 and L5-S1 where disc bulges cause

mild spinal canal stenosis, but no compression of the nerve roots; degenerative changes of the feet;

ankles, thoracic spine, wrists, hands, bilateral knees; Meniere’s disease and bipolar disorder.

PageID.47. At the third step, the ALJ found that plaintiff did not have an impairment or

combination of impairments that met or equaled the requirements of the Listing of Impairments in

20 C.F.R. Pt. 404, Subpt. P, App. 1. Id.

               The ALJ decided at the fourth step that:

               [T]he claimant has the residual functional capacity to perform light work as
       defined in 20 CFR 404.1567(b) except occasional climbing of stairs and ramps but
       no climbing of ropes, ladders of scaffolds; occasional balancing, stooping,
       kneeling, crouching and crawling; avoid concentrated exposure to unprotected
       heights, moving machinery, excessive noise, extreme temperatures both hot and
       cold; simple, routine and repetitive tasks; and frequent reaching, handling and
       fingering bilaterally.

PageID.49. The ALJ found that plaintiff was not disabled at this step because plaintiff is capable

of performing his past relevant work as a cashier (unskilled, light work), which does not require

performance of work-related activities precluded by his residual functional capacity (RFC).

PageID.54. The ALJ found that plaintiff could meet the physical and mental demands of his past

relevant work as a cashier as that job is actually and generally performed.             PageID.54.

Accordingly, the ALJ determined that plaintiff has not been under a disability, as defined in the

Social Security Act, from June 30, 2014 (his alleged onset date) through January 30, 2018 (the

date of the decision). PageID.55.



                                                 4
               III.   DISCUSSION

               Plaintiff set forth two issues on appeal.

               A.     The ALJ’s RFC determination is not supported by
               substantial evidence because he failed to follow the treating
               physician rule, giving the greatest weight to non-treating, non-
               examining physicians.

               Plaintiff contends that the RFC is not supported by substantial evidence because

the ALJ failed to give appropriate weight to his treating physicians. RFC is a medical assessment

of what an individual can do in a work setting in spite of functional limitations and environmental

restrictions imposed by all of his medically determinable impairments. 20 C.F.R. § 404.1545. It

is defined as “the maximum degree to which the individual retains the capacity for sustained

performance of the physical-mental requirements of jobs.” 20 C.F.R. Part 404, Subpt. P, App. 2,

§ 200.00(c).

               1.     Orlando I. Benedict, M.D.

               Plaintiff contends that the opinion of Orlando I. Benedict, M.D. established that

plaintiff would be absent from work two or more times per month or off task 15 percent or more

of the time. With these additional limitations, plaintiff would not have the RFC to perform any

work in the national economy. Plaintiff’s Brief (ECF No. 14, PageID.1067). As discussed, the

ALJ found that plaintiff was not disabled at Step 4 because he could perform his past relevant work

as a cashier. Plaintiff’s contention that “he would be unable to perform any work in the national

economy” (PageID.1067) is a reference to the issue addressed at Step 5 of the sequential

evaluation. However, plaintiff’s contention is not relevant to this appeal because there was no

Step 5 determination. In this regard, it is the claimant’s burden at Step 4 of the sequential

evaluation to show an inability to return to any past relevant work. Allen v. Califano, 613 F.2d

139, 145 (6th Cir.1980). At Step 5 the burden shifts to the Commissioner to identify a significant

                                                 5
number of jobs in the economy that accommodate the claimant’s RFC and vocational profile.

Jones, 336 F.3d at 474. In short, plaintiff’s brief is devoid of any analysis with respect to the ALJ’s

finding at Step 4 that plaintiff could perform his past relevant work as a cashier. The Court is not

required to scour the record for potential arguments on behalf of a party. Browder v. Ankrom, 473

Fed. Appx. 499, 500 (6th Cir. 2012). Accordingly, plaintiff’s claim of error is denied.

                2.     Carl Zamor, M.D.

                Plaintiff also contends that the ALJ failed to incorporate the opinion of Dr. Zamor.

Plaintiff contends that “[t]he ALJ’s failure to afford appropriate weight to Dr. Zamor’s opinion is

harmful because he failed to incorporate all of Plaintiff’s limitations in the hypothetical RFC

posed to the VE” and that “[t]he ALJ’s failure to incorporate all of Plaintiff’s limitations into the

hypothetical RFC posed to the VE renders the Step 5 determination unsupported by substantial

evidence.” PageID.1071. Once again, plaintiff’s argument does not address the issue in this case

because there was no Step 5 determination. For the reasons discussed in § III.A.1, plaintiff’s claim

of error is denied.

                B.     The ALJ’s RFC determination is not supported by
                substantial evidence because he failed to give weight to the
                Veterans Administration rating of disability awarded to the
                Plaintiff.

                Plaintiff contends that the ALJ’s RFC determination is not supported by substantial

evidence because he failed to appropriately weigh plaintiff’s disability rating from the VA.

Plaintiff had the following “combined rating” for disability from the VA: 40% (August 5, 2011);

70% (July 26, 2013); 90% (May 16, 2016); and 100% (June 25, 2016). Plaintiff’s Brief (ECF No.

14, PageID.1072). See also PageID.196, 225. Plaintiff contends that “[t]he ALJ’s failure to

consider Plaintiff’s disability rating is harmful because, as discussed above, he failed to incorporate

all of his limitations in the hypothetical RFC posed to the VE, rendering the Step 5 determination

                                                  6
unsupported by substantial evidence.” PageID.1072. As in the previous claims, plaintiff’s

argument does not address the issue in this case because there was no Step 5 determination. For

the reasons discussed in § III.A.1, plaintiff’s claim of error is denied.

               IV.     CONCLUSION

               The    ALJ’s    determination     is   supported    by   substantial   evidence.   The

Commissioner’s decision will be AFFIRMED pursuant to 42 U.S.C. § 405(g). A judgment

consistent with this opinion will be issued forthwith.



Dated: September 27, 2019                                /s/ Ray Kent
                                                         United States Magistrate Judge




                                                  7
